Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1-20 remained pending. Independent claims 1, 9, and 17 have been amended. Objected dependent claims 5-6 and 13-14 remained objected over the new prior arts of record. Please refer to the below action. 

Response to Arguments/Remarks
Applicant’s arguments of pages 8-10 regarding the previous prior arts of Yuan in view of Gao, and further in view of Zhen are moot in light of the new ground of rejection. 

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Park et al. (US 20200167637, A1) in view of Barik et al (US 20180307980, A1).

    Regarding claim 1, Park teaches a method for processing data (para. 0044, and 0090-0097 teaches at least processing system 10 comprising device 300 adapted to divide input data based on at least determine size of an input data, channel numbers and in a case divide the input data into a plurality of submatrices or partial input data for subsequent processing), comprising: determining a factor associated with a first input of a deep learning model, wherein the factor affects the number of threads for executing the deep learning model (determining factor of at least para. 0044 associated with a first input of a deep learning model, wherein the factor comprising at least channel number, and image size which obviously affects the number of threads for executing the deep learning model); 
generating a plurality of first partial inputs by using the first input based on the factor (generating further in at least para. 0090, 0094, and 0096 a plurality of submatrices indicative of the first partial inputs by using the first input matrix based on at least said size factor); wherein each first partial input in the plurality of first partial inputs is a part of the first input (each of the submatrices of further para. 0090 further indicative of each said first partial input in the plurality of first partial inputs as obviously a part of said first input); and 
performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model (provide to deep learning model of at least para. 0096-0097at least the partial inputs and performing further in at least para. 0103 and 0099 at least an output matrix operation on implied plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model);
and wherein the method is performed by at least one processing device comprising a processor coupled to a memory (system 10 of Fig. 1 and para. 0094 further configured for processing said method by at least one processing device 300 comprising a processor coupled to a memory 500). 
   However, Park silent regarding wherein the operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs.
    Barik teaches a deep learning machine at least in para. 0188 receiving an input data content and to divide the input data into a plurality of multiple sub-operations, a parameter factor as later explained in para, 0202 represents one of channel numbers, size of the input data according to a threshold size, Park further teaches a matrix operation of further para. 0193 and 0203 is performed in parallel on understoodly select first partial inputs of the plurality of first partial inputs of at least para. 0188. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 2 (according to claim 1), Park further teaches wherein the first input is an image (para. 0033).
    However, Park is silent regarding wherein determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size.  
    Barik further teaches in at least para. 0201 analyzed resources of the device where further in at least para. 0202 when it is determined that the size of the image comprising obviously at least one of a height or a width of the image exceeds a size threshold value, a size parameter is understoodly determined as said parameter factor to determine a processing logic or a set of operations to perform. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, in a case further when it is determined that a channel number of the image exceeds a channel threshold value, or when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, said partial operations are performed in parallel wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 3 (according to claim 1), Park further teaches a case the factor is the channel number (the channel of at least para. 0044 and 0087 determined in a case as a parameter factor for performing the matrix operations); and generating the plurality of first partial inputs comprises: dividing the first input into the plurality of first partial inputs (para. 0090-0097); wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (para. 0087-0091 further teaches a block size obviously understood in the art as a threshold value for size and/or channel division where a channel number of para. 0044 of each first partial input in the plurality of first partial inputs cited in para. 0087-0090 obviously in a case associated with a channel division or block size threshold value).

  

     Regarding claim 4 (according to claim 1), Park further teaches a case the factor is size (para. 0044), and generating the plurality of first partial inputs comprises: determining in para. 0044 the type of the operation to be executed by using the deep learning model on the plurality of first partial inputs at least para. 0090, 0094, and 0096; and dividing the first input into the plurality of first partial inputs by using a size division threshold value based on the type (the dividing of further para. 0090, 0094, and 0096 into the plurality of first partial inputs by using a block size division value or threshold value based on the type).

     Regarding claim 7 (according to claim 4), Park further teaches wherein a case the operation of the type is an element-wise operation (Park further teaches in at least the Abstract and para. 0007 image matrix operation comprising a type of an element-wise operation); the first input is a matrix representing an image (Abstract and para. 0007); and dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type (para. 0087-0091 further teaches dividing based on a block size criteria the first input into the plurality of first partial inputs by using said understood size division threshold value based on the type) comprises: dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs (para. 0090), wherein the size of each sub-matrix does not exceed the size division threshold value (a divided subsequent submatrix of further para. 0090 as implied does not exceed the block size).  

     Regarding claim 8 (according to claim 1), Park further teaches wherein generating the output of the deep learning model comprises: performing the operation on the plurality of first partial inputs by using the deep learning model (para. 0088 and 0090), and generating a plurality of partial outputs of the deep learning model (para. 0088 and 0090); and combining the plurality of partial outputs to generate the output (para. 0107).

    Regarding claim 9, Park teaches an electronic device (processing system 10 of at least Fig. 1 comprising said device) comprising: at least one processing unit (processor 300 of Fig. 1); at least one memory (Fig. 1, memory 500), the at least one memory being coupled to the at least one processing unit and storing an instruction executed by the at least one processing unit, wherein the instruction, when executed by the at least one processing unit, causes the device to perform actions, and the actions comprise: determining a factor associated with a first input of a deep learning model, wherein the factor affects the number of threads for executing the deep learning model (determining factor of at least para. 0044 associated with a first input of a deep learning model, wherein the factor comprising at least channel number, and image size which obviously affects the number of threads for executing the deep learning model); 
generating a plurality of first partial inputs by using the first input based on the factor (generating further in at least para. 0090, 0094, and 0096 a plurality of submatrices indicative of the first partial inputs by using the first input matrix based on at least said size factor); wherein each first partial input in the plurality of first partial inputs is a part of the first input (each of the submatrices of further para. 0090 further indicative of each said first partial input in the plurality of first partial inputs as obviously a part of said first input); and 
performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model (provide to deep learning model of at least para. 0096-0097at least the partial inputs and performing further in at least para. 0103 and 0099 at least an output matrix operation on implied plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model).
   However, Park silent regarding wherein the operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs.
    Barik teaches a deep learning machine at least in para. 0188 receiving an input data content and to divide the input data into a plurality of multiple sub-operations, a parameter factor as later explained in para, 0202 represents one of channel numbers, size of the input data according to a threshold size, Park further teaches a matrix operation of further para. 0193 and 0203 is performed in parallel on understoodly select first partial inputs of the plurality of first partial inputs of at least para. 0188. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


     Regarding claim 10 (according to claim 9), Park further teaches wherein the first input is an image (para. 0033).
    However, Park is silent regarding wherein determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size.  
    Barik further teaches in at least para. 0201 analyzed resources of the device where further in at least para. 0202 when it is determined that the size of the image comprising obviously at least one of a height or a width of the image exceeds a size threshold value, a size parameter is understoodly determined as said parameter factor to determine a processing logic or a set of operations to perform.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, in a case further when it is determined that a channel number of the image exceeds a channel threshold value, or when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, said partial operations are performed in parallel wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 11 (according to claim 9), Park further teaches a case the factor is the channel number (the channel of at least para. 0044 and 0087 determined in a case as a parameter factor for performing the matrix operations); and generating the plurality of first partial inputs comprises: dividing the first input into the plurality of first partial inputs (para. 0090-0097); wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (para. 0087-0091 further teaches a block size obviously understood in the art as a threshold value for size and/or channel division where a channel number of para. 0044 of each first partial input in the plurality of first partial inputs cited in para. 0087-0090 obviously in a case associated with a channel division or block size threshold value).

     Regarding claim 12 (according to claim 9), Park further teaches a case the factor is size (para. 0044), and generating the plurality of first partial inputs comprises: determining in para. 0044 the type of the operation to be executed by using the deep learning model on the plurality of first partial inputs at least para. 0090, 0094, and 0096; and dividing the first input into the plurality of first partial inputs by using a size division threshold value based on the type (the dividing of further para. 0090, 0094, and 0096 into the plurality of first partial inputs by using a block size division value or threshold value based on the type).


     Regarding claim 15 (according to claim 12), Park further teaches wherein a case the operation of the type is an element-wise operation (Park further teaches in at least the Abstract and para. 0007 image matrix operation comprising a type of an element-wise operation); the first input is a matrix representing an image (Abstract and para. 0007); and dividing the first input into the plurality of first partial inputs by using the size division threshold value based on the type (para. 0087-0091 further teaches dividing based on a block size criteria the first input into the plurality of first partial inputs by using said understood size division threshold value based on the type) comprises: dividing the first input into a plurality of sub-matrices serving as the plurality of first partial inputs (para. 0090), wherein the size of each sub-matrix does not exceed the size division threshold value (a divided subsequent submatrix of further para. 0090 as implied does not exceed the block size).  

     Regarding claim 16 (according to claim 9), Park further teaches wherein generating the output of the deep learning model comprises: performing the operation on the plurality of first partial inputs by using the deep learning model (para. 0088 and 0090), and generating a plurality of partial outputs of the deep learning model (para. 0088 and 0090); and combining the plurality of partial outputs to generate the output (para. 0107).

    Regarding claim 17, Park teaches in at least para. 0130 a computer program product, wherein the computer program product is tangibly stored on a non-transitory computer readable medium and comprises a machine-executable instruction; and the machine-executable instruction, when executed, causes a machine to perform the steps of: determining a factor associated with a first input of a deep learning model, wherein the factor affects the number of threads for executing the deep learning model (determining factor of at least para. 0044 associated with a first input of a deep learning model, wherein the factor comprising at least channel number, and image size which obviously affects the number of threads for executing the deep learning model); 
generating a plurality of first partial inputs by using the first input based on the factor (generating further in at least para. 0090, 0094, and 0096 a plurality of submatrices indicative of the first partial inputs by using the first input matrix based on at least said size factor); wherein each first partial input in the plurality of first partial inputs is a part of the first input (each of the submatrices of further para. 0090 further indicative of each said first partial input in the plurality of first partial inputs as obviously a part of said first input); and 
performing an operation on the plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model (provide to deep learning model of at least para. 0096-0097at least the partial inputs and performing further in at least para. 0103 and 0099 at least an output matrix operation on implied plurality of first partial inputs by using the deep learning model, and generating an output of the deep learning model).
   However, Park silent regarding wherein the operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs.
    Barik teaches a deep learning machine at least in para. 0188 receiving an input data content and to divide the input data into a plurality of multiple sub-operations, a parameter factor as later explained in para, 0202 represents one of channel numbers, size of the input data according to a threshold size, Park further teaches a matrix operation of further para. 0193 and 0203 is performed in parallel on understoodly select first partial inputs of the plurality of first partial inputs of at least para. 0188. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said operation is performed in parallel on select ones of the first partial inputs of the plurality of first partial inputs, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Regarding claim 18 (according to claim 17), Park further teaches wherein the first input is an image (para. 0033).
    However, Park is silent regarding wherein determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size.  
    Barik further teaches in at least para. 0201 analyzed resources of the device where further in at least para. 0202 when it is determined that the size of the image comprising obviously at least one of a height or a width of the image exceeds a size threshold value, a size parameter is understoodly determined as said parameter factor to determine a processing logic or a set of operations to perform. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Park in view of Barik to include wherein said determining the factor comprises at least one of the following: when it is determined that a channel number of the image exceeds a channel threshold value, determining the factor as the channel number; and when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, determining the factor as the size, as discussed above as Park in view of Barik are in the same field of endeavor of employing a method for reducing thread consumption, and improving load balancing and device performance for executing at least a plurality of matrices operations, Barik complements Park in the sense that the input data for processing based on its size and channel number is split and divided into a plurality of partial inputs which are individually processed in parallel, in a case further when it is determined that a channel number of the image exceeds a channel threshold value, or when it is determined that the size of at least one of a height or a width of the image exceeds a size threshold value, said partial operations are performed in parallel wherein further optimizing throughput, load balancing and device performance, according to known means, to yield further predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 19 (according to claim 17), Park further teaches a case the factor is the channel number (the channel of at least para. 0044 and 0087 determined in a case as a parameter factor for performing the matrix operations); and generating the plurality of first partial inputs comprises: dividing the first input into the plurality of first partial inputs (para. 0090-0097); wherein the channel number of each first partial input in the plurality of first partial inputs is associated with a channel division threshold value (para. 0087-0091 further teaches a block size obviously understood in the art as a threshold value for size and/or channel division where a channel number of para. 0044 of each first partial input in the plurality of first partial inputs cited in para. 0087-0090 obviously in a case associated with a channel division or block size threshold value).

     Regarding claim 20 (according to claim 17), Park further teaches a case the factor is size (para. 0044), and generating the plurality of first partial inputs comprises: determining in para. 0044 the type of the operation to be executed by using the deep learning model on the plurality of first partial inputs at least para. 0090, 0094, and 0096; and dividing the first input into the plurality of first partial inputs by using a size division threshold value based on the type (the dividing of further para. 0090, 0094, and 0096 into the plurality of first partial inputs by using a block size division value or threshold value based on the type).

Claim Standings
Claims 5-6 and 13-14 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/25/2022